Exhibit 10.6

 

REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

 

 

JULY 1, 2013

 

 

 

 

 

 

 

BUYER:

 

SUPERIOR UNIFORM GROUP, INC.,

A FLORIDA CORPORATION

 

 

 

 

 

 

 

 

 

SELLER:

 

TAA INVESTMENTS, LLC

A GEORGIA LIMITED LIABILITY COMPANY

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

TABLE OF CONTENTS

 

 



1.

PURCHASE PRICE  

  2

2.

OPENING OF ESCROW  

  2

3.

TITLE TO PROPERTY  

  2

4.

CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE  

  2  

4.1

Tests and Studies

2

 

4.2

Accuracy of Representations

3

 

4.3

Foreign Investments

3

 

4.4

Asset Purchase Agreement

3

5.

CONDITIONS TO SELLER’S OBLIGATION TO SELL  

  3  

5.1

Performance by Buyer

3

 

5.2

Accuracy of Representations

4

 

5.3

Payment of Purchase Price

4

 

5.4

Asset Purchase Agreement

4

6.

BUYER’S DELIVERIES TO TITLE COMPANY AND SELLER  

  4  

6.1

Purchase Price

4

 

6.2

Escrow Agreement

4

 

6.3

Failure to Deliver

4

7.

SELLER’S DELIVERIES TO TITLE COMPANY AND BUYER  

  4  

7.1

Deed

4

 

7.2

Association Estoppel

4

 

7.3

Termination of Lease

5

 

7.4

Assignment of Property Rights and Contracts

5

 

7.5

Title Documents

5

 

7.6

Documents Needed to Close

5

 

7.7

Keys and Codes

5

 

7.8

Affidavit of Seller’s Residence

5

 

7.9

Escrow Agreement

6

 

7.10

Failure to Deliver

6

8.

THE CLOSING  

  6

9.

PRORATIONS, COSTS AND EXPENSES  

  6  

9.1

Prorations and Apportionments

6

 

9.2

Payment of Adjustments to Proration

7

 

9.3

Seller’s Costs and Expenses

7

 

9.4

Buyer's Costs and Expenses

7

10.

DISTRIBUTION OF FUNDS AND DOCUMENTS  

  7  

10.1

Escrow Funds

7

 

10.2

Form of Distributions

7

 

10.3

Recorded Documents

8

 

10.4

Non-Recorded Documents

8

 

10.5

Cash Disbursements

8



 

 

 
1

--------------------------------------------------------------------------------

 

 



 

10.6

Copies of Documents

8

11.

REPRESENTATIONS AND WARRANTIES OF SELLER  

  8  

11.1

Authority of Seller

8

 

11.2

Condition of Property

8

 

11.3

Use and Operation

9

 

11.4

Land Use Regulation

9

 

11.5

Litigation

9

 

11.6

Other Contracts to Convey

9

 

11.7

Environmental Compliance/Hazardous Materials

9

 

11.8

Property Tax Assessment

10

 

11.9

Agreements Affecting the Property

10

 

11.10

Use Permits and Other Approvals

10

 

11.11

Access to Highways and Roads

11

 

11.12

Zoning

11

 

11.13

Encroachments

11

 

11.14

Broker

11

12.

REPRESENTATIONS & WARRANTIES OF BUYER  

  11  

12.1

Authority of Buyer

11

 

12.2

Litigation

11

 

12.3

Financial Condition

12

 

12.4

No Broker

12

13.

POST-CLOSING  

  12  

13.1

Survey

12

 

13.2

Post-Closing Requirements

13

14.

INDEMNIFICATION  

  13  

14.1

Survival

14

 

14.2

Indemnification of the Buyer Parties

14

 

14.3

Indemnification of the Seller

14

 

14.4

Limitations on Indemnification.

15

 

14.5

Provisions Related to Indemnification of the Buyer Parties

15

 

14.6

Indemnification Procedures

16

 

14.7

Payments

16

 

14.8

Set-Off

16

 

14.9

Tax Treatment of Indemnification Payments

16

 

14.10

Cumulative Remedies

16

15.

POSSESSION  

 16

16.

NOTICES  

  16

17.

GENERAL PROVISIONS  

  18  

17.1

Recitals

18

 

17.2

Manner of Taking Title

18

 

17.3

Right to Assign

18

 

17.4

Gender; Number

18

 

17.5

Captions

18

 

17.6

Exhibits

18

 

17.7

Calculation of Days

18

 

17.8

Entire Agreement

19



 

 
2

--------------------------------------------------------------------------------

 

 



 

17.9

Modification

19

 

17.10

Attorneys’ Fees

19

 

17.11

Joint and Several Liability

19

 

17.12

Choice of Law

19

 

17.13

Arbitration

20

 

17.14

Consent to Jurisdiction and Service of Process; Waiver of Jury Trial

21

 

17.15

Time of Essence

21

 

17.16

Severability

22

 

17.17

Successors and Assigns

22

 

17.18

Drafting

22

 

17.19

OFAC Compliance

22

 

17.20

No Agreement Until Accepted

23

 

17.21

Counterparts

23

 



 





EXHIBIT “A” – LEGAL DESCRIPTION OF PROPERTY



 

 

 
3

--------------------------------------------------------------------------------

 

 

 

REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

This Real Estate Purchase Agreement and Escrow Instructions (“Agreement”), dated
July 1, 2013, for reference purposes only, is made by and between TAA
INVESTMENTS, LLC, a Georgia limited liability company (“Seller”), and SUPERIOR
UNIFORM GROUP, INC., a Florida corporation ( “Buyer”), and is made with
reference to the recitals set forth below, and constitutes (i) a contract of
purchase and sale between the parties and (ii) escrow instructions to HUGHES
WHITE KRALICEK, P.C. (“Title Company” or “Funding Agent”).

 

RECITALS

 

A.     Property.     Seller owns those certain parcels of land lying and being
situated in Forsyth County, Georgia, and being more particularly described in
Exhibit A attached hereto (the “Land”), together with the following:

 

(a)     all buildings and other improvements situated on the Land, including,
but not limited to, any fixtures, building materials or equipment located
thereon (collectively, the “Improvements”);

 

(b)     all and singular the rights and appurtenances pertaining thereto
including but not limited to any right, title and interest of Seller in and to
adjacent streets, roads, alleys, appurtenances, easements, rights-of-way and
air, mineral and development rights to the extent that such right, title and
interest exist;

 

(c)     all property consisting of fixtures owned by Seller and located and
installed thereon, including, but not limited to, all HVAC equipment, burglar
alarms, signage and lighting systems (all “personal property” that is not deemed
a fixture that is to be transferred from Seller to Buyer shall be described and
governed by the terms of the Asset Purchase Agreement described in Section 4.4
here and shall not be part of the “Property” to be covered by this Agreement);

 

(d)     any and all development rights and other intangible rights and interests
owned by Seller and in any way related to, benefiting, or used and/or to be used
in connection with the Land;

 

(e)     all licenses, permits, consents, rights-of-way and approvals that
benefit or are related to the Land, including, but not limited to, all riparian
and littoral rights, all air rights, all prepaid impact and other fees, all
sewer and water rights/commitments, zoning applications and other land use
and/or development rights/commitments; and

 

(f)     such other rights, interests and properties as may be specified in this
Agreement to be sold, transferred, assigned or conveyed by Seller to Buyer.

 

The parcel of land described in Exhibit A, together with the Improvements,
rights, interests and other properties described above, are collectively called
the "Property."

 

B.     Purchase and Sale.     Seller desires to sell the Property, and Buyer
desires to purchase the Property, upon the terms and conditions set forth below.

 

 

 
1

--------------------------------------------------------------------------------

 

 

1.    PURCHASE PRICE

 

In consideration of the covenants contained in this Agreement, Seller shall sell
and Buyer shall purchase the Property for a total purchase price of THREE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000) (“Purchase Price”), which
shall be delivered by Buyer to Title Company on or before the Closing in Cash
(defined as an amount credited by wire transfer into Title Company’s bank
account) as set forth below.

 

2.  OPENING OF ESCROW

 

Simultaneously with execution of this Agreement, Buyer and Seller shall open an
escrow (“Escrow”) with Title Company for the Property and shall deposit with
Title Company fully executed counterparts of this Agreement for use as escrow
instructions.

 

3.   TITLE TO PROPERTY

 

At Closing, Seller shall convey to Buyer marketable fee simple title to the
Property by execution and delivery of a limited warranty deed in recordable form
(“Deed”) for the Property in the form customarily used in connection with
commercial real property transactions in the state and county in which the
Property is situated, subject only to exceptions approved by Buyer. At Closing,
Buyer shall receive from Title Company an ALTA Owner’s Extended Policy of Title
Insurance written on Form 2006 with liability in the full amount of the Purchase
Price insuring fee simple title to the Property in Buyer, subject only to
exceptions approved by Buyer, together with an ALTA Endorsement 8.2-06
(Environmental Protection - Commercial) (collectively, the “Title Policy”).

 

 

4.   CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE

 

 

Buyer’s obligation to purchase the Property is expressly conditioned upon each
of the following:

 

4.1                 Tests and Studies

 

Buyer shall have determined, in its sole discretion, that it would be feasible,
economically or otherwise, to go forward with Buyer's acquisition of the
Property. Buyer shall therefore have until the Scheduled Closing Date in which
to undertake any tests and studies, including but not limited to, environmental
and/or engineering studies (hereinafter collectively referred to as "Tests and
Studies") which Buyer, in its sole discretion, deems necessary to determine the
feasibility of its acquisition. Further, Seller shall promptly furnish to Buyer
a set of building design drawings, existing surveys, plans and specifications,
equipment leases, maintenance contracts, leases and any other documents and/or
contracts relating to the Property and its day-to-day operation and maintenance
and any tenant layout drawings relating to the Property (collectively, the
“Deliverables”), to the extent that these Deliverables exist and to the extent
that Seller has ownership and possession of such Deliverables. Buyer and its
agents shall also have the right from time to time as selected by Buyer to
examine and review Seller's books and records relating to the construction,
ownership and operation of the Property, including, without limitation, all
leases and other occupancy agreements, Tenant files, the final plans and
specifications for any improvements, permits and licenses, zoning information,
tax bills, utility bills, insurance coverage, supply and maintenance contracts,
and all other information necessary for Buyer to familiarize itself with the
Property. Seller agrees to cooperate in connection with the foregoing and agree
that Buyer, its agents, employees, representatives, or contractors shall be
provided promptly, upon request, such information as shall be reasonably
necessary to examine the Property and the condition thereof and as shall be in
the possession of Seller or reasonably obtainable by Seller. Buyer and its
agents, contractors or employees shall have the right to enter upon the Property
for the purpose of performing its Tests and Studies, provided said activities
shall not in any way permanently damage the Property. Buyer shall use its best
efforts to give Seller reasonable prior notice before Buyer enters upon the
Property, and Buyer shall hold Seller harmless from any and all liabilities,
claims and damages (including costs and reasonable attorneys' fees) arising out
of its rights hereunder.

 

 
2

--------------------------------------------------------------------------------

 

  

 

4.2                 Accuracy of Representations

 

All of Seller’s representations and warranties contained in or made pursuant to
this Agreement shall be true and correct in all material respects as of the
Closing, and Seller shall have complied with all of Seller's covenants and
agreements contained in or made pursuant to this Agreement.

 

4.3                 Foreign Investments

 

Buyer’s receipt of the affidavit, certification or notice required by Section
1445 of the Internal Revenue Code of 1986, as amended and the Regulations
pursuant thereto, in a form sufficient to relieve Buyer of any potential
transferee withholding liability under such Section. If Seller fails to deliver
such affidavit, certification or notice to Buyer prior to or at the Closing, or
Buyer has knowledge or receives notice of the falsity of such document, then the
transactions shall be completed at the Closing, but Buyer shall withhold ten
percent (10%) of the “amount realized” (as set forth in the Regulations) by
Seller and transmit it to the Internal Revenue Service Center, Philadelphia, PA
19255, all in accordance with Section 1445 and the Regulations pursuant thereto.

 

4.4                  Asset Purchase Agreement

 

The closing of the transactions set forth in the Asset Purchase Agreement dated
as of the date hereof, by and among HPI DIRECT, INC., a Georgia corporation, as
the seller thereunder, RICHARD J. SOSEBEE, KIRBY P. SIMS, JR., and FREDERICK L.
HILL, III (each a “Shareholder” and collectively the “Shareholders”), and Buyer
(the “Asset Purchase Agreement”) and any other agreements described therein,
shall have occurred on or before the Scheduled Closing Date.

 

5.  CONDITIONS TO SELLER’S OBLIGATION TO SELL

 

Seller’s obligation to sell is expressly conditioned upon each of the following:

 

5.1                 Performance by Buyer

 

Timely performance of each obligation, covenant and delivery required of Buyer.

 

 

 
3

--------------------------------------------------------------------------------

 

 

5.2                 Accuracy of Representations

 

All of Buyer’s representations and warranties contained in or made pursuant to
this Agreement shall be true and correct in all material respects at the
Closing, and Buyer shall have complied with all of Buyer’s covenants and
agreements contained in or made pursuant to this Agreement.

 

5.3                 Payment of Purchase Price

 

Payment of the Purchase Price at the Closing in the manner provided in this
Agreement.

 

5.4                 Asset Purchase Agreement

 

The closing of the transaction set forth in the Asset Purchase Agreement shall
have occurred on or before the Scheduled Closing Date.

 

6.  BUYER’S DELIVERIES TO TITLE COMPANY AND SELLER

 

6.1                 Purchase Price

 

Buyer shall deliver the Purchase Price in Cash to Title Company, less or plus
the adjustments, if any, made pursuant to Section 9.

 

6.2                 Escrow Agreement

 

Buyer shall execute and deliver the Escrow Agreement (as hereinafter defined) to
Title Company.

 

6.3                 Failure to Deliver

 

The failure of Buyer to make any required delivery within the specified time
shall constitute a material breach by Buyer.

 

7.   SELLER’S DELIVERIES TO TITLE COMPANY AND BUYER

 

7.1                 Deed

 

Seller shall deliver to Title Company the Deed for the Property, duly executed
and acknowledged by Seller, subject only to exceptions approved by Buyer. Seller
shall also deliver the accompanying PT-61 Transfer Tax Declarations.

 

7.2                 Association Estoppel

 

Seller shall make reasonable efforts to deliver to Title Company an estoppel
certificate from the Windward Business Center Association in substantially the
form previously provided by Buyer to Seller (the “Association Estoppel”) at
Closing. In the event the Association Estoppel is not available at Closing, the
Association Estoppel shall be deemed a Post-Closing Requirement (as such term is
defined in Article 13 hereof).

 

 

 
4

--------------------------------------------------------------------------------

 

 

7.3                 Termination of Lease

 

Seller shall deliver to Title Company a termination of the lease agreement by
and between Seller, as landlord, and HPI Direct, Inc., as tenant, with respect
to the Property (the “Lease”).

 

7.4                 Assignment of Property Rights and Contracts

 

As part of the Deed, Seller shall assign to Buyer: (i) any and all development
rights and other intangible rights and interests owned by Seller and in any way
related to, benefiting, or used and/or to be used in connection with the Land;
and (ii) all licenses, permits, consents, rights-of-way and approvals that
benefit or are related to the Land, including, but not limited to, all riparian
and littoral rights, all air rights, all prepaid impact and other fees, all
sewer and water rights/commitments, zoning applications and other land use
and/or development rights/commitments.

 

7.5                 Title Documents

 

Seller shall deliver to Title Company such documents and other items as may be
reasonably necessary and customary for the Title Company to issue the Title
Policy to Buyer, including, but not limited to: (i) a mechanic’s lien and
possession affidavit in sufficient form and substance so as to allow the Title
Company to remove the mechanic’s lien exception and parties-in-possession
exception from the title policy; and (ii) an affidavit that there have been no
changes in the condition of title from that shown in the title commitment
delivered to Buyer and containing any statements needed for the Title Company to
delete all standard exceptions in the Title Policy to be delivered to Buyer.
Seller shall be required to comply with all of the requirements set forth on
Schedule B – Section 1 of Chicago Title Insurance Company Commitment No. 20298
ob, dated effective June 1, 2013 (the “Commitment”), including, but not limited
to, payment and satisfaction of the Security Instruments described therein as of
the Closing Date.

 

7.6                 Documents Needed to Close

 

Seller shall deliver to Buyer each and every document described in Section 4,
subject to Buyer’s right to waive delivery for the Property.

 

7.7                 Keys and Codes

 

Seller shall deliver to Buyer all available keys to any door or lock on the
Property, all alarm system codes and operating instructions for same.

 

7.8                 Affidavit of Seller’s Residence

 

Seller shall execute and deliver to Buyer and the Title Company an Affidavit of
Seller’s Residence to establish that the proceeds from the sale of the Property
are not subject to the withholding laws of the State of Georgia (O.C.G.A. §
48-7-128), in form and substance acceptable to both Buyer and the Title Company.

 

 
5

--------------------------------------------------------------------------------

 

 

 

7.9                 Escrow Agreement

 

Seller shall execute and deliver the Escrow Agreement (as hereinafter defined)
to Title Company.

 

7.10               Failure to Deliver

 

The failure of Seller to make any required delivery within the specified time
shall constitute a material breach by Seller.

 

8.   THE CLOSING

 

Title Company shall close the Escrow (“Closing”) on or before July 1, 2013
(“Scheduled Closing Date”), provided that all of the conditions to Buyer's
obligation to purchase have been either satisfied or waived. The Escrow shall be
deemed closed when (i) all documents required to be delivered to Buyer and Title
Company pursuant to this Agreement have been delivered or delivery of such
document(s) has been waived; (ii) the Title Company is irrevocably committed to
issuing the Title Policy in the form of Buyer’s title objection and closing
letter or as otherwise approved in writing by the Title Company; and (iii) all
funds required to be delivered to Title Company pursuant to this Agreement have
been delivered.

 

9.   PRORATIONS, COSTS AND EXPENSES

 

9.1                 Prorations and Apportionments

 

The following items shall be prorated and apportioned between Seller and Buyer
as of 12:01 a.m. on the date of the Closing so that Seller shall bear all
expenses with respect to the Property and shall have the benefit of all income
with respect to the Property through and including the period preceding the date
of the Closing:

 

(a)     Property Taxes. City, state and county ad valorem taxes for the calendar
year of Closing based on the ad valorem tax bill for the Property, for such
year. The proration for taxes and assessment, if not known for the year of
Closing at the time of Closing, shall be based upon the prior year's ad valorem
taxes but shall be adjusted between the parties when the tax statements for the
year of Closing are available.

 

(b)     Special Assessments. Certified, confirmed or ratified special assessment
liens as of the Scheduled Closing Date are to be paid by Seller. Pending liens
as of the Scheduled Closing Date shall be assumed by Buyer; provided, however,
that where the improvement has been substantially completed as of the Scheduled
Closing Date, such pending lien shall be considered as certified, confirmed or
ratified, and Seller shall, at Closing, be charged an amount equal to the last
estimate by the public body of the assessment for the improvement.

 

(c)     Utility Charges. Sanitary sewer taxes and any other operating expenses
associated with the normal operation of the Property, if any, to the extent, and
only to the extent, such taxes and charges are not required to be paid by any
tenant which is current in the payment of rent and other charges under its lease
as of the date of Closing. Utility charges shall be as provided in the working
capital calculations of the Asset Purchase Agreement and not through this real
estate closing (HPI, as Tenant, currently pays utilities as part of its current
lease with Seller as landlord.) Any and all utility deposits previously paid by
Seller with respect to the Property shall either be returned to Seller by the
appropriate utility company, or, at Buyer's option, Seller shall receive a
credit for such deposits at the time of Closing and the deposits shall be
assigned to Buyer with the consent and concurrence of the appropriate utility
company. (Any utility deposits that were previously paid by the tenant, HPI,
shall be as provided in the Asset Purchase Agreement.)

 

 

 
6

--------------------------------------------------------------------------------

 

 

9.2                 Payment of Adjustments to Proration

 

Either party owing the other party a sum of money based on adjustments made to
prorations after the Closing shall promptly pay that sum to the other party,
together with interest thereon at the rate of twelve percent (12%) per annum to
the date of payment if payment is not made within ten (10) days after mutual
agreement of the amount due.

 

9.3                 Seller’s Costs and Expenses

 

Seller shall pay the cost of procuring the Title Policy, as-built surveys,
documentary or other transfer taxes applicable to the sale, Escrow fee and all
other costs and charges of Escrow and the transaction contemplated hereby, the
brokerage commissions of Seller’s broker, and Seller's own attorneys' fees.

 

9.4                 Buyer's Costs and Expenses

 

Buyer shall pay for Buyer's own attorneys' fees. Buyer shall pay the cost of any
additional tests or inspections that Buyer desires in connection with the
Property, its own broker/financial advisors fees and expenses, as well as any
financing expenses and fees incurred by Buyer in connection with this
transaction.

 

10.   DISTRIBUTION OF FUNDS AND DOCUMENTS

 

10.1               Escrow Funds

 

Upon Closing, Title Company shall withhold from the amounts received from Buyer
an amount (the “Escrow Funds”) equal to the Purchase Price less the aggregate
payoff amounts of the two mortgages held by Columbus Bank and Trust/Bank of
North Georgia, a division of Synovus Bank (the “Bank”) ($2,510,765.87 as of July
1, 2013), less Seller’s Costs and Expenses described in Section 9.3. The Seller
anticipates that the Escrow Funds will be approximately $960,000 as of July 1,
2013. The Title Company shall deposit the Escrow Funds into an escrow account,
which account shall be governed by the terms and conditions of an Escrow
Agreement to be mutually agreed upon by and among Buyer, Seller and Title
Company (the “Escrow Agreement”).

 

10.2               Form of Distributions

 

All disbursements by Title Company shall be made by wire transfers to the
account of, and as directed by, the receiving party.

 

 

 
7

--------------------------------------------------------------------------------

 

 

10.3               Recorded Documents

 

Title Company will cause the Deed (and any other documents which are required by
this Agreement to be, or by general usage are, recorded) (collectively referred
to herein as “Recorded Documents”) to be recorded with the County Recorder of
the County in which the Property is located. Following recordation, Title
Company shall deliver by Federal Express (or shall hold for personal pickup, if
requested), the Recorded Documents to the grantee, beneficiary or person (i)
acquiring rights under the document or (ii) for whose benefit the document was
acquired.

 

10.4               Non-Recorded Documents

 

Title Company shall, at the Closing, deliver by Federal Express (or shall hold
for personal pickup, if requested), each non-recorded document received by Title
Company to the payee or person (i) acquiring rights under the document or (ii)
for whose benefit the documents were acquired.

 

10.5               Cash Disbursements

 

At the Closing, Title Company shall hold for personal pickup or shall arrange
for wire transfer (i) to Seller, or order, the cash plus any proration or other
credits to which Seller shall be entitled for the Property and less the Escrow
Funds (as hereinafter defined) and any appropriate proration or other charges
and (ii) to Buyer, or order, any excess funds previously delivered to Title
Company by Buyer. Title Company shall deposit the Escrow Funds into the Escrow
Account (as such terms are hereinafter defined).

 

10.6               Copies of Documents

 

Promptly following the Closing, Title Company shall deliver to Buyer and to
Seller a copy of the Deed (conformed to show recording data) and each other
recorded document for the Property.

 

11.   REPRESENTATIONS AND WARRANTIES OF SELLER

 

11.1               Authority of Seller

 

Seller is limited liability company duly organized and validly existing and in
good standing under the laws of the State of Georgia; is validly existing, in
good standing and authorized to do business in the State of Georgia; and has the
authority to own and convey the Property. This Agreement and all documents
executed by Seller which are to be delivered to Buyer are duly authorized,
executed, and delivered by Seller and do not violate any provisions of any
agreement or judicial order to which Seller is a party or to which Seller or the
Property is subject.

 

11.2               Condition of Property

 

Seller has received no written notice of any, and to Seller’s Knowledge (the
term “to Seller’s Knowledge” shall be as defined in the Asset Purchase
Agreement, which defined term is incorporated herein) there are no, physical or
mechanical defects of the Property, including, without limitation, the
elevators, escalators, plumbing, heating, air conditioning, ventilating,
emergency safety systems and electrical systems, and all such items are in good
operating condition and repair and in compliance with all applicable Laws (as
such term is defined in the Asset Purchase Agreement), including, but not
limited to, the Americans with Disabilities Act. In addition, there are no
existing leases, licenses, concessions or other similar possessory agreements
affecting the Property, except for Lease described in Section 7.3 herein.

 

 

 
8

--------------------------------------------------------------------------------

 

 

11.3               Use and Operation

 

To Seller’s Knowledge, the use and operation of the Property (including, but not
limited to, all generators or boilers located thereon, if any) is in compliance
with all existing permits and all applicable building codes, safety, fire,
environmental, zoning and land use laws, and other applicable Laws (as such term
is defined in the Asset Purchase Agreement), and Seller has received no written
notice of any non-compliance with the items listed in this sentence. Seller
knows of no facts nor has Seller failed to disclose to Buyer any fact which
would invalidate any existing permit, cause any existing permit not to be
renewed or otherwise prevent Buyer from using and operating the Property after
the Closing in the manner in which the Property has been used, leased and
operated prior to the date of this Agreement.

 

11.4               Land Use Regulation

 

There are no condemnation, environmental, zoning or other land use regulation
proceedings instituted, or, to Seller’s Knowledge, contemplated or threatened,
which could detrimentally affect the use or operation of the Property or the
value of the Property, nor has Seller received notice of any special assessment
proceedings affecting the Property.

 

11.5               Litigation

 

There is no litigation, pending or, to Seller’s Knowledge, threatened, against
Seller or any basis therefor that arises out of the ownership of the Property,
or that might detrimentally affect the use or operation of the Property for its
intended purpose or the value of the Property, or adversely affect the ability
of Seller to perform its obligations under this Agreement.

 

11.6               Other Contracts to Convey

 

Seller has not committed nor obligated itself in any manner whatsoever to sell
the Property to any party other than Buyer. Seller has not hypothecated or
assigned any rents or income from the Property in any manner that will survive
the Closing.

 

 

 
9

--------------------------------------------------------------------------------

 

 

11.7               Environmental Compliance/Hazardous Materials

 

To Seller’s Knowledge, and except as set forth in that certain Phase I
Environmental Site Assessment, dated October 6, 2006 prepared by Nova
Engineering and Environmental, Inc.; that certain Report of Pre-Demolition
Asbestos Survey, dated October 6, 2006 prepared by Nova Engineering and
Environmental, Inc.; and that certain Report of Subsurface Exploration, dated
January 14, 1999 prepared by Atlanta Testing and Engineering (collectively, the
“Environmental Reports”), which Environmental Reports have been delivered to
Buyer by Seller, the Property is not in violation of or subject to any remedial
obligation arising under any federal, state, or local law, ordinance or
regulation relating to industrial hygiene or to the environmental conditions on,
under or about the Property including, but not limited to, soil and groundwater
conditions (“Applicable Laws”). There are no Hazardous Materials (as defined
below) present on the Property in violation of Applicable Laws. Seller further
warrants and represents that during the time in which the Property was owned or
operated by Seller or the immediate predecessor in title, neither Seller nor any
third party has used, generated, manufactured, produced, stored or disposed of
on, under or about the Property or transported to or from the Property any
Hazardous Materials in violation of Applicable Laws. There is no proceeding or
inquiry by any governmental authority with respect to the presence of Hazardous
Materials on the Property or the migration of Hazardous Materials from or to the
Property. To Seller’s Knowledge, there are no storage tanks located in or under
the Property. The term “Hazardous Material” means, but is not limited to, any
substance, material, or waste which is toxic, ignitable, reactive, or corrosive;
which is or can be injurious to the health, safety, or welfare of the public or
environment, and which is or becomes regulated by any local or state
governmental authority or the United States Government. The term “Hazardous
Material” includes, without limitation, any material or substance which is (i)
defined as a “hazardous waste,” “extremely hazardous waste,” “restricted
hazardous waste,” “hazardous substance,” “pollutant or contaminant,” or
“hazardous material,” by any Federal, local or state law, (ii) oil and petroleum
products and their by-products, (iii) asbestos or asbestos-containing materials,
(iv) designated as a “hazardous substance” pursuant to the Federal Water
Pollution Control Act, (v) defined as a “hazardous waste” pursuant to the
Federal Resource Conservation and Recovery Act, or (vi) defined as a “hazardous
substance” pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act. Seller has disclosed to Buyer in writing all information in
Seller's possession or control that relates to the environmental condition of
the Property.

 

11.8               Property Tax Assessment

 

There are no special assessments levied against the Property except as appear on
the last available tax statement. Notwithstanding any other provision of this
Agreement to the contrary, if Buyer shall become liable after the Closing for
payment of any property taxes assessed against the Property for any period of
time prior to the Closing, Seller shall immediately pay to Buyer on demand an
amount equal to such tax assessment.

 

11.9               Agreements Affecting the Property

 

There are no leases, easements, encumbrances, or other agreements affecting the
Property except as otherwise disclosed to Buyer by Seller in writing and
approved by Buyer, including, without limitation, as to be reflected in the
Title Policy, and except for Lease described in Section 7.3.

 

11.10             Use Permits and Other Approvals

 

To Seller’s Knowledge, Seller has obtained all licenses, permits, approvals,
easements and rights of way required from all governmental authorities having
jurisdiction over the Property or from private parties for the current use and
operation of the Property and to ensure free and unimpeded vehicular and
pedestrian ingress to and egress from the Property as required to permit the
normal intended usage of the Property. To Seller’s Knowledge, Seller has
complied with all licenses and permits, including, without limitation,
wastewater discharge permits and air permits, and has no knowledge, nor received
any notice, that any licenses or permits will not be renewed upon expiration, or
of any material conditions which will be imposed in order to receive any
renewal.

 

 

 
10

--------------------------------------------------------------------------------

 

 

11.11             Access to Highways and Roads

 

The Property has full and free access to and from publicly dedicated streets and
roads, including without limitation Dodd Drive (a/k/a McFarland Drive) and
Goddard Court, and Seller has no knowledge of any fact or condition which would
result in the termination or impairment of such access.

 

11.12             Zoning

 

The present zoning and land use classification of the Property according to the
current and applicable zoning ordinances and land use plan are satisfactory for
its present utilization. There are no proceedings to change such zoning
classification or land use plan or the conditions applicable thereto, and Seller
shall not itself apply for or acquiesce in any such change. There exists no
violation of any requirement or condition to such zoning classification or land
use plan which is applicable to the Property.

 

 

11.13     Encroachments

 

There are no encroachments upon the Property and the Improvements do not
encroach on any easement or on any land not included within the boundary lines
of the Property or over any applicable setbacks to which the Property is
subject, and there are no neighboring improvements encroaching on the Property.

 

11.14     Broker

 

Seller warrants to Buyer that other than as set forth in the Asset Purchase
Agreement, there are no brokerage commissions, finder’s or advisor fees payable
as a result of the Closing herein or as a result of any agreements with Seller
or actions of Seller. Seller shall indemnify and hold harmless Buyer from any
claims, costs, damages, or liability based on any statement, representations, or
agreement by Seller with respect to the payment of any brokerage commissions,
finder’s or advisor fees that would be owed by Seller.

 

12.   REPRESENTATIONS & WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

12.1               Authority of Buyer

 

Buyer is a corporation duly organized and validly existing under the laws of the
State of Florida. This Agreement and all documents executed by Buyer which are
to be delivered to Seller at the Closing are, or at the time of Closing will be,
duly authorized, executed and delivered by Buyer, and are, or at the Closing
will be, legal, valid and binding obligations of Buyer, and do not, and at the
time of Closing will not, violate any provisions of any agreement or judicial
order to which Buyer is a party or to which it is subject.

 

12.2               Litigation

 

There is no litigation pending or, to Buyer’s knowledge, threatened, against
Buyer or any basis therefore before any court or administrative agency that
might adversely affect the ability of Buyer to perform its obligations under
this Agreement.

 

 

 
11

--------------------------------------------------------------------------------

 

 

12.3               Financial Condition

 

Buyer has adequate financial resources to make timely payment of all sums due
from Buyer hereunder and to perform all of its obligations hereunder.

 

12.4               No Broker

 

Buyer warrants that, except as disclosed in the Asset Purchase Agreement, there
are no brokerage commissions, finder’s or advisor fees payable in connection
with the transaction contemplated hereby as a result of any agreements with
Buyer or actions of Buyer. Buyer shall indemnify and hold harmless Seller from
any claims, costs, damages or liability based on any statement, representations
or agreement by Buyer with respect to the payment of any brokerage commissions,
finder’s or advisor fees that would be owed by Buyer.

 

13.    POST-CLOSING

 

13.1               Survey

 

No later than July 31, 2013, Seller shall furnish to Buyer a survey of the
Property (the “Survey”) prepared by surveyors acceptable to Buyer. The Survey
shall be certified within thirty (30) days after the Closing Date and shall:

 

(a)     Set forth an accurate description of the Property;

 

(b)     Locate all existing easements and rights-of-way (setting forth the book
and page number of the recorded instruments creating the same), alleys, streets
and roads;

 

(c)     Show any encroachments upon or by the land and Improvements;

 

(d)     Show all existing Improvements (such as buildings, power lines, fences,
etc.);

 

(e)     Contain a surveyor's certification in favor of Buyer and the Title
Company and such other parties as Buyer may designate;

 

(f)     Show all dedicated and maintained public streets providing access to the
Property and whether such access is paved to the property line of the land;

 

(g)     Set forth the square footage of the land;

 

(h)     State whether the Property is located in a flood zone and, if so, the
specific flood zone designation of the Property;

 

(i)      Show all applicable set-back lines with reference to the source of the
setbacks;

 

(j)      Be prepared in conformity with minimum standard detail requirements for
land title surveys of the American Land Title Association and the American
Congress on Surveying and Mapping; and

 

 

 
12

--------------------------------------------------------------------------------

 

 

(k)     Otherwise be in form and substance reasonably acceptable to Buyer.

 

13.2               Post-Closing Requirements

 

Within sixty (60) days after the Closing Date (the “Post-Closing Period”),
Seller shall complete all of the following items (collectively, the
“Post-Closing Requirements”) to Buyer’s satisfaction and at Seller’s sole cost
and expense:

 

(a)     Deliver to Buyer the Survey, as described in Section 13.1 hereinabove;

 

(b)     Cause the surveyor to make such revisions to the Survey as may be
reasonably requested by Buyer or Title Company;

 

(c)     Deliver to Buyer and the Title Company the Association Estoppel, if such
document was not delivered by Seller on the Closing Date;

 

(d)     Execute and deliver to Buyer a quit-claim deed as to the legal
description prepared from the Survey (in the event such legal description
differs from that set forth in the Title Policy);

 

(e)     Satisfy any additional title requirements that may arise from the
Survey;

 

(f)      Obtain a Quitclaim Deed from the property owner to the west of Tract
III (the “West Owner”), releasing any rights such West Owner may have in Tract
III of the Property, and satisfy any other title requirement associated
therewith;

 

(g)     Cause the Title Company to provide Buyer with the following:

 

(i)     Such endorsements as may be reasonably requested by Buyer following
receipt of the Survey, including, but not limited to: contiguity, ALTA
Endorsement 17.0-06 (Access and Entry), zoning, survey and comprehensive; and

 

(ii)     An endorsement adding all appurtenant easements to the insured parcel,
deleting the standard survey exceptions (any specific survey exceptions shall be
subject to Buyer’s approval), deleting any exceptions that the Survey shows do
not encumber the Property, deleting any exceptions pertaining to any claims of
the West Owner to the Property, and deleting any exceptions for property owner
association fees.

 

(h)     Take such further action as may be required by Seller in order to comply
with the representations and warranties described in this Agreement, in the
event the Survey reveals a matter that would otherwise render such
representations and warranties false.

 

14.   INDEMNIFICATION

 

Unless otherwise defined herein, all capitalized terms used in this Section 13
shall have the same meaning as ascribed in the Asset Purchase Agreement;
provided, however, that the term “Seller” shall mean the Seller under this
Agreement.

 

 

 
13

--------------------------------------------------------------------------------

 

 

14.1               Survival

 

The representations and warranties contained in this Agreement shall survive the
Closing for a period ending twenty-four (24) months after the Closing Date (the
“Expiration Date”); provided, however, that (i) the Expiration Date for the
representations and warranties set forth in Section 11.7 (Environmental
Compliance/Hazardous Materials) shall be thirty (30) months after the Closing
Date; (ii) there shall be no Expiration Date for (A) the representations and
warranties set forth in Section 11.1 (Authority of Seller) and (B) the
representations and warranties underlying any claims arising from, in connection
with or related to any fraudulent or intentional misrepresentation of any
representation or warranty in this Agreement, and (iii) representations or
warranties subject to an indemnification claim delivered prior to the Expiration
Date will survive until such claim is finally resolved in accordance with this
Agreement; provided, that the Indemnified Party must bring an Action to enforce
the indemnification provisions with respect to such claim within twelve (12)
months of providing notice to the Indemnifying Party, if such claim has not
already been resolved. All of the covenants and agreements of the parties
contained in this Agreement shall survive after the date of this Agreement in
accordance with their terms.

 

14.2               Indemnification of the Buyer Parties

 

From and after the Closing Date, Seller shall indemnify and hold harmless the
Buyer Parties from and against any and all Losses, whether or not arising from a
Third Party Claim, incurred by a Buyer Party that arises out of, results from,
or is connected with (a) the inaccuracy or breach of any of the representations
or warranties of the Seller set forth in this Agreement or in any of the
documents to be delivered to Buyer at Closing or during the Post-Closing Period;
(b) the failure or breach of the Seller to perform any of their respective
covenants or other agreements contained in this Agreement; or (c) the failure or
breach of Seller to comply with all of the Post-Closing Requirements within the
Post-Closing Period. For purposes of this Agreement, the term “Losses” (as such
term is defined in the Asset Purchase Agreement) shall also include any loss of
value of the Property, loss of use of the Property and adverse effect on
marketability of the Property.

 

14.3               Indemnification of the Seller

 

From and after the Closing, the Buyer shall indemnify and hold harmless the
Seller from and against any and all Losses, whether or not arising from a Third
Party Claim, incurred by the Seller that arises out of, results from, or is
connected with: (a) the inaccuracy or breach of any of the representations or
warranties of the Buyer set forth in this Agreement, or (b) the failure or
breach of the Buyer to perform any of its respective covenants or other
agreements contained in this Agreement.

 

 

 
14

--------------------------------------------------------------------------------

 

 

14.4               Limitations on Indemnification.

 

(a)     The obligations of Seller under Section 14.2(a), in the aggregate, will
not exceed an amount equal to $1,000,000 (the "Seller’s Cap"), subject to the
other terms of this Article 14.

 

(b)     Buyer’s obligations under Section 14.3(a), in the aggregate, will not
exceed an amount equal to $1,000,000 (“Buyer’s Cap”), subject to the other terms
of this Article 14.

 

(c)     Notwithstanding the foregoing terms of this Section, the Indemnified
Parties (as such term is defined in the Asset Purchase Agreement) will be
entitled to recover for, and the Sellers’ Cap, and the Buyer’s Cap will not
apply to, any Losses arising out of, in connection with or related to: (A) fraud
or willful misconduct; (B) fraudulent misrepresentation; or (C) any breach of
the representations and warranties in Section 11.1(a) (Authority of Seller),
Section 11.3 (Use and Operation), Section 11.6 (Other Contracts to Convey),
Section 11.9 (Agreements Affecting the Property), Section 11.4 (Land Use
Regulation), Section 11.5 (Litigation), Section 11.10 (Use Permits and Other
Approvals), Section 11.11 (Access), Section 11.12 (Zoning) and Section 11.13
(Encroachments).

 

(d)     Payments by an Indemnifying Party pursuant to Section 14.2 and Section
14.3 shall be limited to the amount of any Losses that remain after deducting
from such Losses any insurance proceeds and any indemnity, contribution or other
similar payment actually recovered by the Indemnified Parties from any third
party with respect to such claim. Notwithstanding the foregoing, no Indemnifying
Party is required to pursue or attempt to recover any insurance and the
Indemnifying Party shall not defer payment of Losses to the Indemnified Party
pending the resolution of insurance claims.

 

14.5               Provisions Related to Indemnification of the Buyer Parties

 

14.5.1     Notwithstanding anything in this Agreement to the contrary, for
purposes of determining the inaccuracy or breach of any representation or
warranty for purposes of Section 14.2(a), and for purposes of calculating the
amount of Losses of the Buyer Parties, each representation and warranty of the
Seller shall be read without regard and without giving effect to any materiality
or Material Adverse Effect or similar standard or qualification contained
therein (as if such standard or qualification were deleted from such
representation or warranty).

 

14.5.2     The representations, warranties and covenants of the Seller and the
Buyer Parties’ rights to indemnification with respect thereto shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
the Buyer or any other Buyer Party (including by any of their advisors,
consultants or representatives) or by reason of the fact that the Buyer or any
other Buyer Party or any of such advisors, consultants or representatives knew
or should have known that any such representation or warranty is, was or might
be inaccurate. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification or other
remedy based on such representations, warranties, covenants, and obligations.

 

 

 
15

--------------------------------------------------------------------------------

 

 

14.6               Indemnification Procedures

 

The provisions of Section 5.5 of the Asset Purchase Agreement are incorporated
herein by reference as if fully set forth herein; except that the term “Seller”
shall mean the Seller under this Agreement.

 

14.7               Payments

 

The provisions of Section 5.6 of the Asset Purchase Agreement are incorporated
herein by reference as if fully set forth herein; except that the term “Seller”
shall mean the Seller under this Agreement.

  

14.8               Set-Off

 

Upon notice to the Seller, the Buyer may set off any amount to which any Buyer
Party claims to be entitled from the Seller against amounts otherwise payable to
the Seller. The exercise of such right of setoff by the Buyer in good faith,
whether or not ultimately determined to be justified, will not constitute a
default under this Agreement, regardless of whether the Seller disputes such
setoff claim, or whether such setoff claim is for a contingent or an
unliquidated amount. Neither the exercise of, nor the failure to exercise, such
right of setoff will constitute an election of remedies or limit in any manner
the enforcement of any other remedies that may be available to the Buyer or any
other Person.

 

14.9               Tax Treatment of Indemnification Payments

 

All indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price (as defined in this Agreement)
for Tax purposes, unless otherwise required by Law.

 

14.10             Cumulative Remedies

 

The rights and remedies provided in this Section 14 are cumulative and are in
addition to and not in substitution for any other rights and remedies available
at law or in equity or otherwise..

 

15.   POSSESSION

 

Possession of the Property shall be delivered to Buyer at the Closing.

 

16.   NOTICES

 

All notices, request or demands herein provided to be given or made, or which
may be given or made by either party to the other, shall be given or made only
in writing and shall be deemed to have been duly given: (i) when delivered
personally at the address set forth below, or to any agent of the party to whom
notice is being given; or (ii) the date delivered when sent via overnight mail,
properly addressed and postage prepaid; or (iii) via facsimile transmission on a
machine that prints the date and time of transmission on the notice; or (iv)
seventy-two (72) hours after the time the same is sent by United States
certified mail, properly addressed, postage prepaid, and return receipt
requested. Notwithstanding the prescribed methods of delivery set forth above,
actual receipt of written notice by a party designated below shall constitute
notice given in accordance with this Agreement on the date received, unless
deemed earlier given pursuant to the foregoing methods of delivery. The proper
address to which notices, requests or demands may be given or made by either
party shall be the address set forth at the end of this Section or to such other
address or to such other person as any party shall designate. Such address may
be changed by written notice given to the other party in accordance to this
Section.

 

 

 
16

--------------------------------------------------------------------------------

 

 

If to Buyer:

 

Superior Uniform Group, Inc.

10055 Seminole Blvd.

Seminole, FL 33772

Facsimile: 727-803-2686

Attn: General Counsel

Email: jalpert@sug.biz

 

with courtesy copies to (which shall not constitute notice):

 

Hill Ward Henderson

101 E. Kennedy Boulevard

Suite 3700

Tampa, Florida 33602

Facsimile: 813-221-2900

Attention: David S. Felman

Email: dfelman@hwhlaw.com

 

 

If to Seller:

 

TAA Investments, LLC

445 Heards Ferry Road

Atlanta, Georgia 30328

Attn: Richard J. Sosebee

Facsimile: (678) 942-1801

Email: rsosebee@hpidirect.net

 

 

with courtesy copies to (which shall not constitute notice):

 

Duane Morris LLP

1075 Peachtree Street

Suite 2000

Atlanta, GA 30309

Attention: G. Kirk Domescik

Fax: (404) 393-1031

Email: kdomescik@duanemorris.com

 

 

 
17

--------------------------------------------------------------------------------

 

 

 

If to Title Company:

 

Hughes White Kralicek, P.C.

2110 Powers Ferry Road, Ste. 440

Atlanta, GA 30339

Facsimile: 770.955.0049

Attn: John White, Esq.

Email: jwhite@hwkpc.com

 

17.    GENERAL PROVISIONS

 

17.1               Recitals

 

The Recitals set forth above commencing on Page 1 of this Agreement are
incorporated herein by reference.

 

17.2               Manner of Taking Title

 

Buyer shall have the right to take title to the Property at the Closing in a
name other than Buyer’s name.

 

17.3               Right to Assign

 

Buyer shall have the right to assign Buyer's rights hereunder to any affiliate
of Buyer without Seller’s consent, but any such assignment shall not relieve
Buyer of Buyer's obligations herein unless Seller expressly relieves Buyer.

 

17.4               Gender; Number

 

The use of (i) the neuter gender includes the masculine and feminine and (ii)
the singular number includes the plural whenever the context requires.

 

17.5               Captions

 

Captions in this Agreement are inserted for the convenience of reference only
and do not define, describe or limit the scope or the intent of this Agreement
or any of its terms.

 

17.6               Exhibits

 

All attached exhibits are a part of this Agreement and are incorporated in full
by this reference.

 

17.7               Calculation of Days

 

The provisions of this Agreement relative to number of days shall be deemed to
refer to calendar days, unless otherwise specified. If the date of performance
or the last day for performance of an obligation under this Agreement occurs on
a calendar day which is a Saturday, Sunday or a day which is, in the city and
state in which Title Company is located, either a legal holiday or a day on
which banking institutions are authorized by law to remain closed for the entire
day, then performance of such obligation shall be extended to the next calendar
day which is not one of such days.

 

 

 
18

--------------------------------------------------------------------------------

 

 

17.8               Entire Agreement

 

This Agreement contains the entire agreement between the parties relating to the
transactions contemplated hereby and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement.

 

17.9               Modification

 

No modification, waiver, amendment, discharge or change of this Agreement shall
be valid unless it is in writing and signed by the party against which the
enforcement of the modification, waiver, amendment, discharge or change is or
may be sought.

 

17.10             Attorneys’ Fees

 

Except as otherwise specified in this Agreement, each party hereto shall bear
its own costs and expenses (including investment advisory and legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated by this Agreement. In the event of a lawsuit, arbitration, or other
legal proceeding arising out of or related to this Agreement, the non-prevailing
party shall reimburse the prevailing party, on demand, for its reasonable
attorneys’ fees and costs, including those for in-house counsel, those incurred
in litigating entitlement to attorneys’ fees and costs, and those incurred in
determining or quantifying the amount of recoverable attorneys’ fees and costs.
The reasonable “costs” to which the prevailing party is entitled to recover
shall include costs that are taxable under any applicable Law (as such term is
defined in the Asset Purchase Agreement) or guideline, as well as non-taxable
costs, including costs of investigation, copying costs, electronic discovery
costs, electronic research costs, telephone charges, mailing and delivery
charges, consultant and expert witness fees, travel expenses, court reporter
fees, and mediator fees, regardless of whether, in each case, such cost is
otherwise taxable or non-taxable. Notwithstanding the foregoing, solely in the
case of arbitration, (a) each party shall pay all of the fees and costs payable
to the Arbitrator that it selects, whether or not it is the prevailing party,
and (b) the fees and costs payable to the mutually agreed-upon Arbitrator or
Arbitrator appointed by the American Arbitration Association shall be paid by
the non-prevailing party. For clarity, all other expenses and costs incurred in
arbitrator shall be recoverable by the prevailing party in accordance with this
Section 16.10. The term “legal fees” or “attorneys’ fees” shall mean those
actual fees charged on an hourly rate and not as a mere percentage of the amount
claimed or amount in dispute.

 

17.11             Joint and Several Liability

 

If any party consists of more than one person or entity, the liability of each
such person or entity signing this Agreement shall be joint and several.

 

17.12             Choice of Law

 

This Agreement and all claims arising from and relating to this Agreement and
the transactions contemplated hereby shall be governed by and interpreted and
enforced in accordance with the Laws of the State of Georgia, without regard to
the conflicts of Laws rules thereof.

 

 
19

--------------------------------------------------------------------------------

 

  

 

17.13             Arbitration

 

Any and all claims, counterclaims, demands, causes of action, disputes,
controversies, and other matters in question arising out of or relating to this
Agreement, including the validity or performance hereof and thereof
(collectively, “Disputes”), even though some or all of such Disputes allegedly
are extra-contractual in nature, and whether such Disputes sound in contract,
tort or otherwise, shall be resolved by binding arbitration pursuant to this
Agreement, following the procedures contained in this Section 16.13. A panel of
three arbitrators (collectively, the “Arbitrators”) shall be selected as
follows: (i) one arbitrator shall be selected by the Seller, (ii) one arbitrator
shall be selected by the Buyer, and (iii) one arbitrator shall be mutually
agreed to by the Seller and the Buyer; provided that, if the parties cannot
mutually agree to the third Arbitrator, the third Arbitrator shall be appointed
by the American Arbitration Association from its panel of neutral arbitrators.
Each Arbitrator must be independent and have reasonable experience in
acquisition transactions of the type provided for in this Agreement. Each party
agrees to execute an engagement letter in the customary form required by the
Arbitrators. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
from time to time (the “Commercial Rules”), except as modified by the agreement
of the parties and the following provisions:

 

(a)     On any conflict between the Commercial Rules in effect from time to time
and the provisions of this Agreement, the provisions of this Agreement shall be
controlling.

 

(b)     The forum for arbitration shall be in Atlanta, Georgia. Any party may
commence arbitration of a Dispute by a demand for arbitration served on the
other parties under Section 6.4.

 

(c)     The Arbitrators will be empowered to hear all Disputes, including the
determination of the scope of arbitration. Consistent with the expedited nature
of arbitration, (i) each party will, on the written request of the other party,
promptly provide the other with copies of non-privileged documents relevant to
the issues raised in any Dispute, and (ii) at the request of any party, the
Arbitrators shall have the discretion to order examination of witnesses to the
extent the Arbitrators deem such additional discovery relevant and appropriate
based on good cause shown and with due consideration for the nature of the
Dispute and the amount in dispute. Any dispute regarding discovery, or the
relevance or scope thereof, will be conclusively determined by the Arbitrators.

 

(d)     The Arbitrators may enter a default decision against any party who fails
to participate in the arbitration proceeding.

 

(e)     The Arbitrators shall be bound by and shall enforce the terms of this
Agreement. The Arbitrators’ decision shall be made by majority vote of the
Arbitrators. The Arbitrators’ decision shall in writing and in the form of a
reasoned opinion, and a court reporter shall record all hearings. Any award
rendered by the Arbitrators regarding the Dispute shall be final,
non-appealable, conclusive and binding upon the parties, and judgment thereon
may be entered and enforced in any court of competent jurisdiction, provided
that the Arbitrators shall have no power or authority to grant punitive damages,
injunctive relief, specific performance or other equitable relief.

 

 

 
20

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, nothing herein shall prohibit a party from
instituting judicial proceedings to (a) compel arbitration in accordance with
this Section 16.13; (b) obtain orders to require witnesses to obey subpoenas
issued by the Arbitrators or as may otherwise be necessary to facilitate the
arbitration proceedings; (c) seek injunctive relief, specific performance or
other equitable relief; or (d) secure confirmation or enforcement of any
arbitration award rendered pursuant to this Agreement.

 

17.14             Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial

 

SUBJECT TO SECTION 16.13, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OBLIGATIONS HEREUNDER, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN FORSYTH COUNTY, GEORGIA OR FEDERAL DISTRICT COURT
IN ATLANTA, GEORGIA. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE PARTIES
IRREVOCABLY (A) ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS, (B) WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OBLIGATIONS
HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT IN THE COURTS REFERRED
TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (C) AGREE THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT SHALL BE MADE BY HAND
DELIVERY OR NATIONALLY-RECOGNIZED OVERNIGHT DELIVERY SERVICE, TO SUCH PARTY AT
THEIR RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE WITH SECTION 15, AND (D) AGREE
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

17.15             Time of Essence

 

Time is of the essence of this Agreement and every provision hereof.

 

 

 
21

--------------------------------------------------------------------------------

 

 

17.16             Severability

 

In the event any term, covenant, condition or provision of this Agreement is
held to be invalid, void or otherwise unenforceable by any court of competent
jurisdiction, the fact that such term, covenant, condition or provision is
invalid, void or otherwise unenforceable shall in no way affect the validity or
enforceability of any other term, covenant, condition or provision of this
Agreement.

 

17.17             Successors and Assigns

 

All terms of this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective legal representatives,
successors and assigns.

 

17.18             Drafting

 

This Agreement shall not be construed more strictly against one party than the
other because it may have been drafted by one of the parties or its counsel,
each having contributed substantially and materially to the negotiation and
drafting hereof.

 

17.19             OFAC Compliance

 



 

17.19.1

Seller represents and warrants that (a) Seller and each person or entity owning
an interest in Seller is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons Listed maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction or other prohibition of United States
law, regulation or Executive Order of the President of the United States, (b)
none of the funds or other assets of Seller constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Seller (whether directly or indirectly), (d) none of the funds of
Seller have been derived from any unlawful activity with the result that the
investment in Seller is prohibited by law, and (e) Seller has implemented
procedures, and will consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times.
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C.A. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Seller is prohibited by law or Seller is in violation of law.



 



 

17.19.2

Seller covenants and agrees (a) to comply with all requirements of law relating
to money laundering, anti-terrorism, trade embargos economic sanctions, now or
hereafter in effect, (b) to immediately notify Buyer in writing if any of the
representations, warranties or covenants set forth in this Section are no longer
true or have been breached or if Seller has a reasonable basis to believe that
they may no longer be true or have been breached and (c) at the request of
Buyer, to provide such information as may be requested by Buyer to determine
Seller's compliance with the terms hereof.



 

 

 
22

--------------------------------------------------------------------------------

 

 



 

17.19.3

Seller represents and warrants that it has not heretofore and shall not permit
the Property or any portion thereof to be used or occupied by any person or
entity on the List or by any Embargoed Person (on a permanent, temporary or
transient basis) prior to the Closing, and any such use or occupancy of the
Property by any such person or entity shall be a material default of this
Agreement.



 

17.20             No Agreement Until Accepted

 

Buyer's delivery of unexecuted copies or drafts of this Agreement is solely for
the purpose of review by the party to whom delivered and is in no way to be
construed as an offer by Buyer nor in any way implies that Buyer is under any
obligation to purchase the Property. When this Agreement has been executed by
both Buyer and Seller, it shall constitute a binding agreement to purchase and
sell the Property upon the terms and conditions provided herein and Buyer and
Seller agree to execute all instruments and documents and take all actions as
may be reasonably necessary or required in order to consummate the purchase and
sale of the Property as contemplated herein.

 

17.21             Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. The counterparts shall together constitute but one
agreement. Any signature on a copy of this Agreement or any document necessary
or convenient thereto sent electronically or by facsimile shall be binding upon
transmission and the electronic or facsimile copy may be utilized for the
purposes of this Agreement.

 

 

 

THE REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY.

 

 
23

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO REAL ESTATE PURCHASE AGREEMENT 

AND ESCROW INSTRUCTIONS]

 

 

 

 



SELLER:

BUYER:

   

TAA INVESTMENTS, LLC

a Georgia limited liability company 

SUPERIOR UNIFORM GROUP, INC.,

a Florida corporation

 

By:/s/ Richard
Sosebee                                                                    

Name:Richard
Sosebee                                                                    

Title:Manager                                                                                    

By:/s/ Andrew D. Demott,
Jr.                                                                 

Name:Andrew D. Demott,
Jr.                                                                 

Title:Executive Vice President &
CFO                                                  

   

Date:July 1,
2013                                                                               

Date: July 1,
2013                                                                                     

       

TITLE COMPANY:

     

HUGHES WHITE KRALICEK, P.C.

 

 

 

By: /s/ John A. White,
Jr.                                                                

Name:John A. White,
Jr.                                                                   

Title:Attorney/Agent                                                                       

     

Date: July 12,
2013                                                                            

 



 

 

 
24

--------------------------------------------------------------------------------

 

 

 

REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF PROPERTY

 

 

        ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 983 and
1033 of the 2nd District, 1st Section of Forsyth County, Georgia, and being more
particularly described as follows:

 

TRACT I

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 1033 of the 2nd
District, 1st Section, Forsyth County, Georgia, as shown on a plat entitled
"Survey for Doyle M. Lovelace and Eva Shenesta Lovelace", dated July 16, 1985,
prepared by B. Keith Rochester & Associates, Inc., Registered Surveyors and
being more particularly described as follows:

 

BEGINNING at an iron pin found on the northern land lot line of Land Lot 1033
where said land lot line intersects with the easterly right-of-way of Dodd Drive
a/k/a Big Creek Lane, and running thence from said BEGINNING point S 88° 43' E,
23.7 feet to an iron pin found; thence S 88° 43' 42" E, 214 feet to an iron pin
found; thence S 0° 35' 8" E, 208.71 feet to and iron pin found; thence N 88° 43'
42" W, 220.7 feet to an iron pin found; thence N 1° 7' 48" E, 26.14 feet to an
iron pin found; thence N 1° 16' 18" E, 182.46 feet to an iron pin found and the
POINT OF BEGINNING.

 

TRACT II

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 983 and 1033 of
the 2nd District, 1st Section, Forsyth County, Georgia and being more
particularly described as follows:

 

BEGINNING at a point which point is located at the land lot corner common to
Land Lots 962, 963, 982 and 983, Forsyth County, Georgia; thence running S 43°
38' 36" E, a distance of 1249.53 feet to an iron pin located at the northwest
corner of Lot 5 of the Windward Business Center, Forsyth County, Georgia and
which iron pin is located along the northeasterly right-of-way line of Goddard
Court; thence running S 09° 18' 25" E along the northeasterly right-of-way line
of Goddard Court a distance of 230.00 feet to a point said point being the POINT
OF BEGINNING; thence running N 80° 44' 15" E a distance of 213.13 feet to an
iron pin found; thence running S 16° 34' 12" E a distance of 98.31 feet to a
point; thence running S 18° 39' 04" E a distance of 111.81 feet to a point;
thence running S 11° 59' 04" E a distance of 249.28 feet to an iron pin found;
thence running S 78° 07' 57" W a distance of 431.25 feet to an iron pin set;
thence running N 00° 35' 08" W a distance of 249.97 feet to an iron pin set;
thence running N 80° 41' 35" E a distance of 77.56 feet to an iron pin set;
thence running N 09° 18' 25" W a distance of 147.97 feet to an iron pin set;
thence running in a southeasterly direction being along the arc of a curve to
the right an arc distance of 278.45 feet (said arc having a radius of 62.00 feet
and being subtended by a chord of 96.83 feet having a bearing of N 42° 02' 00"
E) to a point; thence running in a northwesterly direction being along the arc
of a curve to the left an arc distance of 26.99 feet (said arc having a radius
of 20.00 feet and being subtended by a chord of 24.99 feet having a bearing of N
47° 58' 00" W) to a point; thence running N 09° 18' 25" W a distance of 1.24
feet to a point, said point being the POINT OF BEGINNING, said property being
described as Tract 6 and Tract 7 and having a total area of 3.41 acres, more or
less (Tract II).

 

 

 


--------------------------------------------------------------------------------

 

 

TRACT III

 

0.215 Acres

Dodd Drive Abandonment

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 1033 of the 2nd
Land District 1st Section Forsyth County, Georgia and being more particularly
described as follows:

 

BEGINNING at the intersection of the Land Lot line common to Land Lots 983 and
1033 and the easterly right of way of Dodd Drive; Thence from said point as thus
established, traveling South 01 degrees 16 minutes 18 seconds West for a
distance of 181.46 feet to a point; Thence South 01 degrees 07 minutes 48
seconds West for a distance of 26.14 feet to a point; Thence North 88 degrees 52
minutes 12 seconds West for a distance of 45.00 feet to a point; Thence North 01
degrees 07 minutes 48 seconds East for a distance of 26.20 feet to a point;
Thence North 01 degrees 16 minutes 18 seconds East for a distance of 181.52 feet
to a point; Thence South 88 degrees 43 minutes 42 seconds East for a distance of
45.00 feet to a point, said point being THE TRUE POINT OF BEGINNING.

 

Said property (Tract III) contains 0.215 acres.

 

TOGETHER WITH

TRACT IV

 

ACCESS EASEMENT GODDARD COURT:

 

TOGETHER WITH easements and other real property rights created in Road Easement
Agreement dated Jan 22 1999 between Westerra Windward LLC and Northwinds, LLC
recorded in Deed Book 1443, Page 143, records of the Clerk of the Forsyth County
Superior Court, Georgia.

 

TOGETHER WITH

TRACT V

 

APPURTENANT EASEMENTS ARISING FROM DECLARATION

 

TOGETHER WITH easements and other real estate rights benefitting the Insured as
owners created in Declaration of Covenants, Conditions and Restrictions for
Windward Business Center Association, dated March 28, 1983, filed April 1, 1983,
and recorded at Deed Book 238, page 302, Forsyth County, Georgia Records, and
re-recorded on January 11, 1984, and recorded at Deed Book 255, page 366,
aforesaid records, as amended.

 

 

 

 

 